TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-07-00550-CR




                                     Michael Casas, Appellant

                                                  v.

                                  The State of Texas, Appellee



    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-04-205829, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Michael Casas seeks to appeal from a judgment of conviction for theft. The trial

court has certified that this is a plea bargain case and Casas has no right of appeal. The appeal is

dismissed. See Tex. R. App. P. 25.2(a)(2), (d).




                                              __________________________________________

                                              Jan P. Patterson, Justice

Before Justices Patterson, Puryear and Pemberton

Dismissed for Want of Jurisdiction

Filed: October 12, 2007

Do Not Publish